                          Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 1 of 26


     Exhibit 12

    United States District Court, District of Maryland
    Carrasco v. M&T Bank
    Case No.: 1:21-cv-00532




      Summary
      ▪ All emails exchanged between Plaintiff and Defendant.




Official Evidence Filed by Plaintiff – Original copies are available for inspection upon request during trial or other pre-trial conferences.

Submitted: 3/23/2021
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 2 of 26



From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 5:31 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

There is no need to respond to my emails, they were not a request for additional
correspondence. I would prefer if no further communications took place between
myself and M&T regarding this matter outside of the court. Thank you and I consider
this matter “unresolved after exercising all out‐of‐court options to try to settle
a dispute” so there is no need to respond to my correspondence effective
immediately.

From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 5:19 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

Your response to my assertion that I never used the credit card shows that you are
struggling to comprehend my arguments of allegations. You still have never
delivered the contractual agreement which governs the credit obligation yet
continue to act as if you are operating under a legally binding agreement, which is
not the case. You are fraudulently misrepresenting the terms and conditions of the
credit extended via the balance transfer. Yes, I owe you the amount that was
transferred, but you have no basis to make a claim that I was delinquent at any
point because there is no documentary evidence which proves what constitutes an
event of default. Also, what I had said was that I never used the card for
PURCHASES, not that I had never used the account or was somehow not obliged to
repay the amounts in question. I even explicitly stated that the debt obligation
was valid, but that YOUR REPORTING to the credit reporting agencies stipulating
that an event of a default had occurred is totally invalid and based on nothing but
hearsay; you have never delivered DOCUMENTARY PROOF of the terms underlying the
credit card. That failure to adequately prove the contractual documentation is
violating U.S.C. Title 15 and the provisions codified thereunder. It would help if
you had the mental capacity to understand my arguments. How does one argue with
someone that is wholly incompetent and unable to even comprehend basic arguments of
fact? It is impossible. And it is shocking considering the size and financial
resources at your disposal and yet basic reading appears to be beyond your
abilities.


From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 5:04 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

It is sad that a company the size of yours is this unprofessional. No wonder Buffet
dumped his stock


From: Bryce Carrasco
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 3 of 26



Sent: Tuesday, February 23, 2021 4:57 PM
To: Office of the President <OfficeofthePresident@mtb.com>
Subject: RE: Correspondence Response Email


Mike Rosenberry, you are sadly mistaken to think this matter is closed. You are
nothing more than a white collar criminal.

From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 4:57 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

Mike Rosenberry, you are sadly mistaken to think this matter is closed. You are
nothing more than a white collar criminal.

From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 4:56 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

Literally you do not even attempt to address several of my issues. I am going to do
everything I can to make sure you are penalized to the maximum extent under
criminal and civil law.


From:    Bryce Carrasco
Sent:    Tuesday, February 23, 2021 4:53 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

This is truly pathetic. Just will be served you have my promise of that.


From: Janker, Caitlin <cjanker@mtb.com> On Behalf Of Office of the President
Sent: Tuesday, February 23, 2021 4:09 PM
To: bocarrasco47@outlook.com
Subject: Correspondence Response Email

(See Exhibit 4.4)

**Secure Email Notice**

Account re‐registration will be required due to a recent upgrade enhancement to our
Email Encryption system.

An M&T Bank employee has sent you a secure email message that contains confidential
information. The sender’s email address is listed in the "from" field of this
message. If you have any concerns about the validity of this message, please
contact the sender directly, or your M&T Relationship Manager.
           Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 4 of 26




To retrieve your secure message, you will need to access our secure, encrypted
email delivery system:

*Please note that we have recently updated our secure, encrypted email delivery
system. If this is the first time you are receiving secure email from us since our
upgrade, you will need to go through the registration process and create a new
password. After you register, you can leverage your new password to access all
future secure emails from M&T Bank.

Disclaimer: This email and its contents are confidential and intended solely for
the use of this addressee. Please notify the sender if you have received this email
in error or simply delete it.

Protecting your personal and financial information is a responsibility we take very
seriously. If you ever question the legitimacy of a request for personal or
financial information made by an individual, email, phone call or text claiming to
represent M&T Bank, or if you believe you have been a victim of fraud related to
your M&T accounts, please contact us immediately so we can take action to help you.


©2020 M&T Bank Member FDIC.

Secured by Proofpoint Encryption, Copyright © 2009‐2020 Proofpoint, Inc. All rights
reserved.




From:    Bryce Carrasco
Sent:    Friday, February 19, 2021 6:36 PM
To:      ckay@mtb.com
Cc:      Janker, Caitlin; Office of the President
Subject:         Failure to disclose dispute

I just finished phone calls with all three reporting bureau’s to see if they had
received disclosure from M&T Bank that I am disputing the facts surrounding the
information you have furnished. All 3 reporting agencies confirmed that you have
not made any disclosure and I recorded all three conversations for the record to
support my civil cause of action against Chris Kay and M&T Bank. Your inaction in
making the required disclosures under federal law will be used against you in the
court of law.



Regards,
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 5 of 26




Bryce Carrasco

Cell: 410‐858‐7432

Email: bocarrasco47@outlook.com



From:    Bryce Carrasco
Sent:    Friday, February 19, 2021 1:35 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

I will call all three agencies starting at 4:00pm EST today to confirm that the
disclosure of my dispute has been relayed by MTB. Thanks.


From:    Bryce Carrasco on behalf of bocarrasco47@outlook.com
Sent:    Friday, February 19, 2021 1:27 PM
To:      'Office of the President'
Subject:         RE: Correspondence Response Email

And I am also disputing the “Closed” account designation as I argue that this is
inaccurate because the term Closed is distinct from “cancelled” and thus this is
not an accurate representation of the account since it was never charged off which
usually takes place at least 120 days after the date of the commencement of the
credit obligation, and I am disputing the date which this contract came into
effect. So essentially every piece of information you provided is being called into
question and this needs to be disclosed to all three reporting agencies by the end
of business today in order for you to comply with federal law.


From: Bryce Carrasco
Sent: Friday, February 19, 2021 1:23 PM
To: Office of the President <OfficeofthePresident@mtb.com>
Subject: RE: Correspondence Response Email


I hereby demand that you disclose that I am actively disputing the delinquencies
reported to all three credit agencies. I request this to be done by the end of
business as it should have been done when I disputed the information over 30 days
ago. Not disclosing that a consumer has initiated a dispute regarding information
you furnished is a direct and explicit violation of federal law.


From:   Bryce Carrasco
Sent:   Friday, February 19, 2021 1:23 PM
To:     Office of the President
           Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 6 of 26



Subject:         RE: Correspondence Response Email

I hereby demand that you disclose that I am actively disputing the delinquencies
reported to all three credit agencies. I request this to be done by the end of
business as it should have been done when I disputed the information over 30 days
ago. Not disclosing that a consumer has initiated a dispute regarding information
you furnished is a direct and explicit violation of federal law.


From:    Bryce Carrasco
Sent:    Friday, February 19, 2021 12:54 PM
To:      Office of the President
Subject:         FW: Correspondence Response Email

Please confirm receipt and acknowledgement of my request for documentary evidence
of the legal obligation between myself and MTB.

Chris, I will hold you accountable for attempting to enforce a legal obligation
without any certificate or proof of an agreement if you are unable to provide a
copy of the application or proof of delivery of the terms and conditions specific
to the promotional offer, which is explicitly distinct from the standard credit
agreement you have provided in a fraudulent attempt to enforce a contract without
proper proof of validity. Since I did not use the card at any point, I did not
indirectly consent to the terms of the agreement through the use of the card, and
thus numerous rights protected under U.S. Code are breached by not ensuring
consumer has been afforded the protected right so guaranteed under U.S. code. I
still have not signed the physical card either. You can’t hide from the truth. And
I am holding you accountable for illegal conduct. Ignoring me only makes it more
obvious that you are not forthcoming in your communications with customers. This is
egregious conduct and has no place in our financial system.

From: Bryce Carrasco <bocarrasco47@outlook.com>
Sent: Friday, February 19, 2021 6:45 AM
To: Office of the President <OfficeofthePresident@mtb.com>
Subject: Re: Correspondence Response Email

I expect a response in short order. From where I am standing, I don’t see a
possible logic to playing hardball anymore. Your disclosures and customer service
during an unprecedented pandemic are utterly reprehensible and embarrassing. It’s
bad business and i would have a hard time sleeping at night if I were preying on
consumers like Mr. Kay does with his clear attitude of nonchalance and avoidance of
any responsibility. I am calling you out Chris for not having the strength to speak
with me directly. If you run the consumer credit business, this is squarely on you.
It’s unethical and desperate. The debt obligation is valid, but the notion that I
was bona fide delinquent is a joke. I never even used the credit card as you will
see if you even cared to look. I bet you can’t even find my account application
because your internal records are such a train wreck ‐ it’s clear you are a running
a boiler room call center and using predatory techniques to take advantage of
consumers. I see you for what you are and it’s a disgrace. I will probably take
this to court regardless of what you choose to do. If you had an ounce of dignity
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 7 of 26



or pride in yourself you would call each credit agency and say what you previously
reported was bogus and without any basis. You are mandated by federal law to tell
them I am disputing the delinquency, but it looks like you are pretty comfortable
breaking the law. You are a morally bankrupt chop shop unable to compete for
legitimate market share


Bryce Carrasco

Mobile: (410) 858‐7432

Email: bocarrasco47@outlook.com <mailto:bocarrasco47@outlook.com>

________________________________

From: Bryce Carrasco
Sent: Thursday, February 18, 2021 5:24:05 PM
To: Office of the President <OfficeofthePresident@mtb.com
<mailto:OfficeofthePresident@mtb.com> >
Subject: RE: Correspondence Response Email


“M&T also placed phone calls to the telephone number provided by you when your
account became delinquent.”

This statement is patently false. I provided my cell phone number 410‐858‐7432 and
this will be on file at the Baltimore office, and I will request to have this
subpoenaed during discovery.



From:    Bryce Carrasco
Sent:    Friday, February 19, 2021 4:25 AM
To:      ckay@mtb.com; Janker, Caitlin
Cc:      Office of the President
Subject:         Interesting

Thought you might find this interesting. When I go to apply for a credit card
through online banking, the phone number associated with my account is still not
updated.

Appears like there may be issues with your internal record keeping systems…?

Let me know if your position remains unchanged regarding my dispute. Regards.


Bryce Carrasco

Cell: 410‐858‐7432
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 8 of 26



Email: bocarrasco47@outlook.com



From:    Bryce Carrasco
Sent:    Friday, February 19, 2021 3:58 AM
To:      ckay@mtb.com; Janker, Caitlin
Cc:      Office of the President
Subject:         Credit Application

To Chris Kay and Caitlin Janker re. M&T Visa Credit Card Agreement Documentation
Request:

I have a specific request. Can you please provide a copy of the full and unabridged
credit card application on file at the Light and Redwood branch, located at 1 Light
Street, Baltimore MD 21202?


Bryce Carrasco

Cell: 410‐858‐7432

Email: bocarrasco47@outlook.com



From:    Bryce Carrasco
Sent:    Thursday, February 18, 2021 5:24 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

“M&T also placed phone calls to the telephone number provided by you when your
account became delinquent.”



This statement is patently false. I provided my cell phone number 410‐858‐7432 and
this will be on file at the Baltimore office, and I will request to have this
subpoenaed during discovery.



From:    Bryce Carrasco
Sent:    Thursday, February 18, 2021 5:16 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

Thank you for the response. I will do everything to hold you accountable through
the legal system, and I want to make it clear I will stop at nothing. Win or lose,
this is not close to being over.
           Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 9 of 26




Regards,

Bryce



From:    Bryce Carrasco
Sent:    Thursday, February 18, 2021 4:51 PM
To:      Office of the President
Subject:         RE: Correspondence Response Email

This is not an adequate resolution. It is unfortunate that you are unwilling to
reach a cordial agreement regarding this matter. Also, I never received a phone
call regarding this account and I have proof that you had my personal email
address, and I have evidence of a phone call with an M&amp;T employee on my cell
phone number, so it is pretty clear that you failed to update your internal
systems. I am quite surprised you are willing to risk a legal case. Does your legal
team think my case is not winnable?




From:    Janker, Caitlin <cjanker@mtb.com> on behalf of Office of the President
<OfficeofthePresident@mtb.com>
Sent:    Thursday, February 18, 2021 4:19 PM
To:      bocarrasco47@outlook.com
Subject:         Correspondence Response Email
Attachments:     SecureMessageAtt.html

(See Exhibit 4.3)

**Secure Email Notice**

Account re‐registration will be required due to a recent upgrade enhancement to our
Email Encryption system.

An M&T Bank employee has sent you a secure email message that contains confidential
information. The sender’s email address is listed in the "from" field of this
message. If you have any concerns about the validity of this message, please
contact the sender directly, or your M&T Relationship Manager.

To retrieve your secure message, you will need to access our secure, encrypted
email delivery system:

Existing Users

1. Select the "Click Here" link below
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 10 of 26




2. Enter your password*

New Users

1. Select the "Click Here" link below

2. Complete the registration process

3. Enter your password

*Please note that we have recently updated our secure, encrypted email delivery
system. If this is the first time you are receiving secure email from us since our
upgrade, you will need to go through the registration process and create a new
password. After you register, you can leverage your new password to access all
future secure emails from M&T Bank.

Disclaimer: This email and its contents are confidential and intended solely for
the use of this addressee. Please notify the sender if you have received this email
in error or simply delete it.

Protecting your personal and financial information is a responsibility we take very
seriously. If you ever question the legitimacy of a request for personal or
financial information made by an individual, email, phone call or text claiming to
represent M&T Bank, or if you believe you have been a victim of fraud related to
your M&T accounts, please contact us immediately so we can take action to help you.


©2020 M&T Bank Member FDIC.
Secured by Proofpoint Encryption, Copyright © 2009‐2020 Proofpoint, Inc. All rights
reserved.




From:    Bryce Carrasco
Sent:    Thursday, February 11, 2021 3:26 PM
To:      Office of the President
Cc:      Janker, Caitlin; ckay@mtb.com
Subject:         FCRA
Attachments:     saunders_v._branch_banking_and_trust.pdf

I have not heard back from you regarding the derogatory information which remains
on my credit report, which was furnished by M&T. Now, it is established that M&T is
the furnisher of derogatory information, therefore, it takes on specific duties to
maintain compliance pursuant to § 1681s‐2(b) of the Fair Credit Reporting Act
(FCRA).
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 11 of 26



I am writing to ensure you are aware that there is a meritorious case that M&T has
willfully violated provisions of the FCRA, and each day that my credit score is
adversely affected by information provided by M&T is support for the willful
violation argument. Attached is a strong legal precedent to build the framework for
my case, which I intend to do if necessary.



Below is an excerpt from Saunders v. Branch Banking and Trust Co. of Va., 526 F.3d
142 (4th Cir. 2008):

We consider first the relevant legal principles governing this FCRA claim and then
the arguments offered by BB&T.



A.



"Congress enacted FCRA in 1970 to ensure fair and accurate credit reporting,
promote efficiency in the banking system, and protect consumer privacy." Safeco
Ins. Co. of Am. v. Burr, 127 S. Ct. 2201, 2205‐06 (2007) (citing 84 Stat. 1128, 15
U.S.C. § 1681). To this end, FCRA requires CRAs to follow procedures in reporting
consumer credit information that both "meet[ ] the needs of commerce" and are "fair
and equitable to the consumer." 15 U.S.C.A. § 1681(b).



In addition to the duties it imposes on CRAs, FCRA also imposes duties on
"furnishers of information." § 1681s‐2. Under § 1681s‐2(a), FCRA prohibits any
person from furnishing information to a CRA that the person knows is inaccurate.
Additionally, any person who "regularly and in the ordinary course of business
furnishes information to one or more consumer reporting agencies" must correct and
update the information provided so that it is "complete and accurate."

§ 1681s‐2(a)(2).



At issue in this appeal are the additional duties a furnisher incurs under §
1681s‐2(b) if a consumer disputes the accuracy of information that the furnisher
reports. If a consumer notifies a CRA that he disputes the accuracy of an item in
his file, FCRA requires the CRA to notify the furnisher of the dispute. §
1681i(a)(2). Upon receipt of this notice, a furnisher must:



(A)    conduct an investigation with respect to the disputed information;
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 12 of 26




(B)    review all relevant information provided by the consumer reporting agency
pursuant to section 1681i(a)(2) of this title;




(C)     report the results of the investigation to the consumer reporting agency;
[and]



(D)    if the investigation finds that the information is incomplete or inaccurate,
report those results to all other consumer reporting agencies to which the person
furnished the information and that compile and maintain files on consumers on a
nationwide basis . . . .



§ 1681s‐2(b)(1).



Thus, FCRA requires furnishers to determine whether the information that they
previously reported to a CRA is "incomplete or inaccurate." § 1681s‐2(b)(1)(D)
(emphasis added). In so mandating, Congress clearly intended furnishers to review
reports not only for inaccuracies in the information reported but also for
omissions that render the reported information misleading. Courts have held that a
credit report is not accurate under FCRA if it provides information in such a
manner as to create a materially misleading impression. See, e.g., Dalton v.
Capital Associated Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001); see also
Koropoulos v. Credit Bureau, Inc., 734 F.2d 37, 40‐42 (D.C. Cir. 1984) (reasoning
that incomplete reporting can violate FCRA when it is "misleading"); Alexander v.
Moore & Assocs., Inc., 553 F. Supp. 948, 952 (D. Haw. 1982).3



Of particular relevance here, in Dalton we addressed the duty of a CRA to report
accurately pursuant to § 1681e. 257 F.3d at 415. We held that a report "is
inaccurate" not only "when it is ‘patently incorrect’" but also "when it is
‘misleading in such a way and to such an extent that it can be expected to [have
an] adverse[ ]’ effect." Id. (quoting Sepulvado v. CSC Credit Servs., 158 F.3d 890,
895 (5th Cir. 1998)). Thus, we held that a consumer report that contains
technically accurate information may be deemed "inaccurate" if the statement is
presented in such a way that it creates a misleading impression. See id. at 415‐16.
The Fifth Circuit reached a similar conclusion, affirming a jury verdict finding a
CRA’s report inaccurate when the report described an account as "[l]itigation
[p]ending," because the report omitted the fact that the consumer, as opposed to
the creditor/furnisher, had brought suit. See Pinner v. Schmidt, 805 F.2d 1258,
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 13 of 26



1262‐63 (5th Cir. 1986).



Finally, FCRA imposes civil liability on "[a]ny person" violating duties under the
Act. §§ 1681n(a); 1681o(a). A consumer may recover       compensatory damages or
statutory damages of not more than $1,000, punitive damages, and attorneys fees
from any person who "willfully fails to comply" with the requirements of the Act. §
1681n. Only compensatory damages and attorneys fees are available for negligent
violations of the Act. § 1681o. FCRA explicitly bars private suits for violations
of § 1681s‐2(a), but consumers can still bring private suits for violations of §
1681s‐2(b). See § 1681s‐2(c); see also Johnson v. MBNA Am. Bank, NA, 357 F.3d 426,
431‐32 (4th Cir. 2004) (affirming jury verdict in consumer suit for violation of §
1681s‐2(b)).



With these principles in mind, we turn to the arguments in the case at hand.


‐‐‐


Please forward this to your legal team so they are aware of how I am planning to
build my case. I am happy to speak with your legal department to discuss the merits
of potential litigation. Once again, I do not prefer this as I would rather the
issue be resolved by M&T, and I am willing to sign a formal agreement or out of
court settlement with a pledge that I will not pursue legal action if certain
actions are taken by M&T to resolve the issue at hand.


Thank you for your consideration.



Bryce Carrasco

Cell: 410‐858‐7432

Email: bocarrasco47@outlook.com



From:    Janker, Caitlin <cjanker@mtb.com> on behalf of Office of the President
<OfficeofthePresident@mtb.com>
Sent:    Monday, February 8, 2021 9:59 AM
To:      bocarrasco47@outlook.com
Subject:         Correspondence Acknowledgment Email

Dear Mr. Carrasco:
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 14 of 26




We’d like to confirm that we have received your correspondence to this email, by
phone, and directly to Mr. Christopher Kay at M&T’s Executive Offices via email and
LinkedIn, and are currently researching your concerns with the appropriate area(s)
of M&T.



Please know that we will respond to your concerns in writing. Should you have any
questions in the meantime, feel free to reply to this e‐mail,
OfficeofthePresident@mtb.com <mailto:OfficeofthePresident@mtb.com>   or call us at
716‐635‐4520.



Sincerely,



Office of the President



________________________________

This email may contain privileged and/or confidential information that is intended
solely for the use of the addressee. If you are not the intended recipient or
entity, you are strictly prohibited from disclosing, copying, distributing or using
any of the information contained in the transmission. If you received this
communication in error, please contact the sender immediately and destroy the
material in its entirety, whether electronic or hard copy. This communication may
contain nonpublic personal information about consumers subject to the restrictions
of the Gramm‐Leach‐Bliley Act and the Sarbanes‐Oxley Act. You may not directly or
indirectly reuse or disclose such information for any purpose other than to provide
the services for which you are receiving the information. There are risks
associated with the use of electronic transmission. The sender of this information
does not control the method of transmittal or service providers and assumes no duty
or obligation for the security, receipt, or third party interception of this
transmission.




‐‐‐‐
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 15 of 26



From:    Bryce Carrasco
Sent:    Saturday, February 6, 2021 5:45 PM
To:      ckay@mtb.com
Subject:         Dispute Resolution

Chris, I am reaching out to try to resolve our issue outside of the court system as
I think it would be much easier for both of us if we just discuss the issues at
hand and try to reach a mutual agreement as to how we can best move forward without
legal proceedings. I am open to speaking with you directly and simply having a
professional conversation. If you would be willing to do that, I think it would
greatly reduce the burden of going through a formal legal proceeding. I think we
can settle the matters at hand easily between the two of us if you are so willing.



Please let me know as soon as possible if you are willing to schedule a phone call
sometime next week to reach an agreement that makes sense to both of us. Thank you
and I look forward to hearing from you.



Sincerely,


Bryce Carrasco

Cell: 410‐858‐7432

Email: bocarrasco47@outlook.com




From:    Bryce Carrasco
Sent:    Friday, February 5, 2021 8:01 PM
To:      CFPBOmbudsman@cfpb.gov; whistleblower@cfpb.gov; consumer@oag.state.md.us;
oag@oag.state.md.us
Cc:      Office of the President; ckay@mtb.com; sgraham1@mtb.com
Subject:         RE: More Evidence
Attachments:     View Account Details _ M&T Bank_31 January 2021.pdf; Experian
Dispute Results ‐ 14 January 2021.pdf; Response Letter ‐ Bryce Carrasco ‐ 5
February 2021.pdf; Annual Credit Report ‐ Experian‐31 January 2021.pdf; Statement ‐
January 2021 ‐ Dated 16 January 2021.pdf




Following up on this, attached is:
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 16 of 26




1.      Experian Credit Report Dated 31 January 2021
2.      Experian Dispute Results Printed Report – Dated 14 January 2021
3.      M&T Account Details Dated 31 January 2021
4.      M&T Dispute Response Letter – Dated February 5 2021

M&T does not address relevant factual information in its response sent to me
earlier today (#4 from the list above). The attached is specific evidence showing
that M&T verified inaccurate information to Experian and did not conduct reasonable
investigation into disputed information.



See below:


This is false and I have specific evidence which shows this. My account was not
closed as of Jan 2021 and my account was in good standing as of Jan 2021.



Yet, I was charged a late fee on January 16, 2020. Despite this confirmation that
the payment had been received on time.




M&T is clearly acting illegally and breaking federal law. Please help me as this
company is causing significant harm and is ruining my credit unlawfully.




From:    Bryce Carrasco
Sent:    Friday, February 5, 2021 5:02 PM
To:      Office of the President
Cc:      oag@oag.state.md.us
Subject:         RE: Correspondence Response Email



I do not understand how you came to the conclusion that there was no error in your
reporting to the credit reporting agency. I have factual evidence that my account
is open and was never closed. My credit report also says that my account is still
overdue which is also false.
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 17 of 26




(See exhibit 4.2)




From:    Bryce Carrasco
Sent:    Friday, February 5, 2021 2:30 PM
To:      Office of the President
Cc:      whistleblower@cfpb.gov; CFPBOmbudsman@cfpb.gov
Subject:         RE: Correspondence Response Email

This information is false. You never called me. And the information on my credit
report is false as it says that my account is closed although it was never closed.
This dispute is unable to be resolved with the Creditor, and I ask the CFPB
Ombudsman for advice on how to resolve this issue through legal action.



From: Janker, Caitlin <cjanker@mtb.com> On Behalf Of Office of the President
Sent: Friday, February 5, 2021 1:53 PM
To: bocarrasco47@outlook.com
Subject: Correspondence Response Email

(See exhibit 4.2)



From:    Janker, Caitlin <cjanker@mtb.com> on behalf of Office of the President
<OfficeofthePresident@mtb.com>
Sent:    Tuesday, February 2, 2021 11:19 AM
To:      bocarrasco47@outlook.com
Subject:         Correspondence Acknowledgement Email

Dear Valued Customer,



We’d like to confirm that we have received your correspondence on February 1, 2021,
via the CFPB portal, and are currently researching your concerns with the
appropriate area(s) of M&T.

 (See exhibit (4.1)

Please know that we will respond to your concerns in writing by submitting our
response directly to the CFPB portal. Additionally, as part of our research, we
might need to contact you. Should you have any questions in the meantime, feel free
to reply to this e‐mail, OfficeofthePresident@mtb.com
<mailto:OfficeofthePresident@mtb.com>   or call us at 716‐635‐4520.
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 18 of 26




Sincerely,



Voice of the Customer



________________________________

This email may contain privileged and/or confidential information that is intended
solely for the use of the addressee. If you are not the intended recipient or
entity, you are strictly prohibited from disclosing, copying, distributing or using
any of the information contained in the transmission. If you received this
communication in error, please contact the sender immediately and destroy the
material in its entirety, whether electronic or hard copy. This communication may
contain nonpublic personal information about consumers subject to the restrictions
of the Gramm‐Leach‐Bliley Act and the Sarbanes‐Oxley Act. You may not directly or
indirectly reuse or disclose such information for any purpose other than to provide
the services for which you are receiving the information. There are risks
associated with the use of electronic transmission. The sender of this information
does not control the method of transmittal or service providers and assumes no duty
or obligation for the security, receipt, or third party interception of this
transmission.




From:    Bryce Carrasco
Sent:    Monday, February 1, 2021 9:26 PM
To:      CFPBOmbudsman@cfpb.gov; whistleblower@cfpb.gov; consumer@oag.state.md.us;
oag@oag.state.md.us
Cc:      Office of the President; ckay@mtb.com; sgraham1@mtb.com
Subject:         RE: More Evidence
Attachments:     M&Tbank Letter #1 (4 Sept 2020).pdf; MTB Letter #2 (18 Sept
2020).pdf; MTB Letter #4 (16 Oct 2020).pdf; MTB Letter #5 (5 November 2020).pdf;
MTB Letter #6 (16 November 2020).pdf; MTB Letter #7 ( 1 Dec 2020).pdf; MTB Letter#3
(25 Sept 2020).pdf

Attached are the eight letters I received from M&T within the first four months of
a 12‐month 0% APR introductory period. The effective date for the revolving line of
credit was August 3, 2020. I received a letter (the first of 8 letters) dated 4
September 2020 notifying me of changes to terms of my savings account. I believe
this was related to litigation which found M&T was charging excessive fees for
consumer accounts. The next seven letters I received demanded payment on the credit
account I had opened in August 2020. I never received an email or phone call from
M&T regarding the account and when I asked the branch manager for documentation
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 19 of 26



when I opened the account I was told that there was no documentation for consumer
credit cards. Nevertheless, M&T proceeded to demand minimum payments and reported
my delinquency to each of the three major CRAs prior to December 18, 2020. It was
also reported that my account was closed at the credit grantor’s request, which is
inaccurate since my account was never closed. My credit report still shows this
despite disputing the information multiple times with each CRA, which suggests that
M&T willfully neglected to correct inaccurate/misleading information they furnished
to all three CRAs. This resulted in my FICO score dropping to 565 which prevents me
from obtaining credit and could effect future employment background checks. I
reached out to M&T Bank multiple times and received an email from the Office of the
President on December 31, 2020 which confirmed that an investigation was in process
regarding my dispute. I have not heard back since then, but my credit report still
shows the adverse information and my FICO is still 565, which translates to “very
poor” in terms of my credit worthiness. M&T has not fulfilled its duty as a
furnisher of information in accordance with the FCRA as amended, and thus has
violated federal statute under the U.S. Code.



Thank you.




From:    Bryce Carrasco
Sent:    Monday, February 1, 2021 9:00 PM
To:      Office of the President; ckay@mtb.com; sgraham1@mtb.com
Cc:      CFPBOmbudsman@cfpb.gov; whistleblower@cfpb.gov; secretary@ftc.gov;
consumer@oag.state.md.us; oag@oag.state.md.us
Subject:         FW: More Evidence
Attachments:     View Account Details _ M&T Bank_31 January 2021.pdf; View Account
Details _ M&T Bank_31 January 2021 (Account Info).pdf; Annual Credit Report ‐
Experian‐31 January 2021.pdf; TransUnion Credit Report‐31 January 2021.pdf; Equifax
creditReport_31 January 2021.pdf

I am cc’ing the Consumer Financial Protection Bureau, Maryland Attorney General and
FTC to make sure they are aware of M&T’s conduct. I will also be providing them
with each of the eight letters sent between September 17 and December 8, 2020 (my
account was opened in August 2020) from M&T/Wilmington Trust demanding payments and
charging excessive fees; in addition to exposing the practice of using deceptive
advertising for new credit card applications under the aegis of a “12‐month 0% APR
period.” Below is the complaint filed with the CFPB for reference. Regards.
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 20 of 26




From:    Bryce Carrasco on behalf of bocarrasco47@outlook.com
Sent:    Sunday, January 31, 2021 1:29 AM
To:      Office of the President
Subject:         More Evidence
Attachments:     View Account Details _ M&T Bank_31 January 2021.pdf; View Account
Details _ M&T Bank_31 January 2021 (Account Info).pdf; Annual Credit Report ‐
Experian‐31 January 2021.pdf; TransUnion Credit Report‐31 January 2021.pdf; Equifax
creditReport_31 January 2021.pdf

See attached credit reports showing that you have neglected your responsibility
pursuant to the FCRA. I will file civil action if I do not hear from you.



Bryce Carrasco

Cell: 410‐858‐7432

Email: bocarrasco47@outlook.com




From:    Bryce Carrasco
Sent:    Sunday, January 17, 2021 4:30 PM
To:      Office of the President
Cc:      ckay@mtb.com
Subject:         Declaration of Automatic Stay
Attachments:     Statement ‐ January 2021 ‐ Dated 16 January 2021.pdf; MTB Office of
President Email (12.31.2020).pdf; Bank of America _ Check 115 to M&T Bank_15
January 2021.pdf; DECLARATION OF AUTOMATIC STAY.pdf

DECLARATION OF AUTOMATIC STAY: 17 JANUARY 2021

I would like to notify you of violations by Creditor of the Terms of this Line of
Credit and demand Automatic Stay of all debt servicing charges until all such
violations, disputes and investigations are concluded. “Concluded,” for the
purposes of this Automatic Stay Declaration, shall be defined as: completion of all
such disputes and errors and acknowledgement by both Creditor and Debtor that such
completion has taken place and thus the Automatic Stay shall be ended when both
parties acknowledge the conditions have been fulfilled in good faith by Creditor
and all other parties involved in such investigations.
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 21 of 26




THEREFORE, in consideration of the foregoing, the following provisions shall be
effective IMMEDIATELY:



Pursuant to specified terms on Page 2 of this Account Statement, under the Section
“What to Do if You Think you Find a Mistake On Your Statement.” Debtor has provided
a written letter of various disputes in relation to the Account Number Ending 6414,
and has received confirmation from M&T Bank via Verified Email that Creditor has
received and acknowledged receipt of such Dispute (email included in annex), thus
the Conditions precedent have been fulfilled pursuant to the Terms of such Credit
Agreement in the aforementioned Section (Page 2, Account Statement Ending 6414
dated 16 January 2021).



In recognition of the fulfillment of the required conditions, the following is true
while Creditor investigates whether or not there has been an error:



Creditor cannot try to collect the amount in question, or report Debtor as
delinquent on that amount.



The above provision shall have been deemed effective on 31 December 2020. Thus,
Minimum Payment Due shall be considered to be equal to $0.0 on each Monthly
Statement until such investigations are completed. Attached, the most recent
account statement lists the Minimum Payment Due as $113 on 02/13/2020. This Minimum
Payment is also incorrect in addition to it being in violation of the Automatic
Stay provision.



On Friday, the 15th day of January 2021, I completed a check by phone transaction
which has been cleared (see attached copy of Check Image and Details from Bank of
America). This payment has not been reflected in my Account Summary on M&T Bank’s
website. This is also a violation of the Terms of the Credit Agreement. Thus, in
consideration of the foregoing, I demand Automatic Stay to be in effect immediately
and indefinitely until all pending disputes are resolved.



Thank you.
         Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 22 of 26



Bryce Carrasco




From:    Bryce Carrasco
Sent:    Tuesday, January 12, 2021 11:01 AM
To:      Office of the President
Subject:         RE: Correspondence Acknowledgment Email

FYI see below for emails with an employee from M&T in July.



I asked him specifically If he could provide documentation for the credit agreement
pursuant to the revolving line of credit. In response, Drew Solstice replied: “What
documentation are you looking for there is a letter that comes separate from the
card that has your approval information but typically with a credit card there
isn’t further documentation provided outside of what I gave you when you filled out
the application.”




Thus I was provided no clear documentation that made clear I would be subjected to
an accelerated principal repayment schedule with obscenely high minimum payments
for a 12 month promotional offer.



I want to speak with a management level credit officer. Thank you.




From:    Bryce Carrasco <bocarrasco47@outlook.com>
Sent:    Sunday, January 10, 2021 10:46 PM
To:      Office of the President
Subject:         RE: Correspondence Acknowledgment Email

Hello,



I am reaching out regarding my credit account and request that you lift the minimum
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 23 of 26



payment requirements until all outstanding investigations are concluded and we have
reached a mutual understanding regarding the credit agreement. I am losing patience
with the lack of transparency and misrepresentations made to all 3 credit reporting
agencies. According to my online account dashboard on M&T bank, I have a minimum
payment due on the 13th of January for $60, but I am unable to make payments from
my checking account with BofA until the transfer is completed which I just
initiated. The transfer is for 356.08 and is scheduled for completion on January
14th. In anticipation for the hostile actions from your automated collection
system, I request that you suspend minimum payments immediately.



I could easily have opened an account with PNC and would not have to deal with
these issues, and I would expect a more timely response especially since M&T took
the initiative to send all 3 credit reporting agencies inaccurate information
regarding my account. This is unacceptable customer service in my view and I hope
to receive a response within 24 hours.



Thank you,



Bryce Carrasco




From:    Bryce Carrasco
Sent:    Monday, January 4, 2021 1:08 AM
To:      Office of the President
Subject:         RE: Correspondence Acknowledgment Email

Thank you for the update. I am available to discuss over telephone if necessary.
Bryce.



From:    Giangrosso, Cindy <cgiangrosso@mtb.com> on behalf of Office of the
President <OfficeofthePresident@mtb.com>
Sent:    Thursday, December 31, 2020 1:49 PM
To:      'bocarrasco47@outlook.com'
Subject:         Correspondence Acknowledgment Email

Importance:      High

Dear Valued Customer:
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 24 of 26




We’d like to confirm that we have received your correspondence on December 31,
2020, and are currently researching your concerns with the appropriate area(s) of
M&T.



Please know that we will respond to your concerns in writing, by sending you a
secure e‐mail to this e‐mail address. Additionally, as part of our research, we
might need to contact you. Should you have any questions in the meantime, feel free
to reply to this e‐mail, officeofthepresident@mtb.com
<mailto:officeofthepresident@mtb.com> or call us at 716‐635‐4517.



Sincerely,



Voice of the Customer



________________________________

This email may contain privileged and/or confidential information that is intended
solely for the use of the addressee. If you are not the intended recipient or
entity, you are strictly prohibited from disclosing, copying, distributing or using
any of the information contained in the transmission. If you received this
communication in error, please contact the sender immediately and destroy the
material in its entirety, whether electronic or hard copy. This communication may
contain nonpublic personal information about consumers subject to the restrictions
of the Gramm‐Leach‐Bliley Act and the Sarbanes‐Oxley Act. You may not directly or
indirectly reuse or disclose such information for any purpose other than to provide
the services for which you are receiving the information. There are risks
associated with the use of electronic transmission. The sender of this information
does not control the method of transmittal or service providers and assumes no duty
or obligation for the security, receipt, or third party interception of this
transmission.




From:    Bryce Carrasco
Sent:    Thursday, December 31, 2020 1:25 PM
To:      ir@mtb.com
Cc:      asolice@mtb.com; sgraham1@mtb.com; jberchou@mtb.com; ckay@mtb.com
Subject:         Re: Inaccurate Credit Card Information Submitted to Credit
Reporting Agencies by M&T Bank
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 25 of 26



I am reaching out to follow up regarding my previous email. Can you please confirm
that you received my email? Thank you.
________________________________




From: Bryce Carrasco
Sent: Wednesday, December 30, 2020 7:13 PM
To: ir@mtb.com <ir@mtb.com>
Cc: asolice@mtb.com <asolice@mtb.com>; sgraham1@mtb.com <sgraham1@mtb.com>;
jberchou@mtb.com <jberchou@mtb.com>; ckay@mtb.com <ckay@mtb.com>
Subject: Inaccurate Credit Card Information Submitted to Credit Reporting Agencies
by M&T Bank


To whom in may concern,



I am reaching out to notify you that I have submitted a dispute regarding data
provided by each of the 3 major credit reporting agencies by M&T Bank regarding a
revolving line of credit that I had opened in August 2020. I have attached my
statement dated 30 December 2020 and I formally request a written apology and
retraction of the information that was submitted, in bad faith, regarding my credit
strength due to three missed payments on the newly opened credit account.



Attached are the following documents which provide information as it relates to the
nature of my dispute:

1.      Experian Credit Report, retrieved December 30, 2020.
2.      Transunion Credit Report, retrieved December 30, 2020.
3.      Equifax Credit Report, retrieved December 30, 2020.
4.      Printed copies of emails exchanged between myself and Drew Solstice, a full
time employee of M&T Bank at the Baltimore Branch location on 1 Light Street. As
evidence of the availability of my contact information which serves as further
proof of the absence of commercially reasonable efforts made to address late
payments on the revolving line of credit.
5.      A personal Statement which provides background of the situation and how the
issue arose.



Thank you and I am available if you have questions. I look forward to prompt
response from you to address the issues and misrepresentative information
transmitted on behalf of M&T Bank.
        Case 1:21-cv-00532-SAG Document 16-1 Filed 03/23/21 Page 26 of 26




Bryce Carrasco

Cell Phone: 410‐858‐7432
